Citation Nr: 0839567	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-37 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to a compensable evaluation for chronic 
mechanical low back pain with degenerative changes for the 
period from May 20, 1997 to October 16, 2002.

2.	Entitlement to an increased evaluation for chronic 
mechanical low back pain with degenerative changes in excess 
of 20 percent for the period from October 17, 2002 to 
February 27, 2007.  

3.	Entitlement to an increased evaluation for chronic 
mechanical low back pain with degenerative changes in excess 
of 40 percent for the period from February 28, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied reopening the veteran's claim 
for service connection for a low back disability for lack of 
new and material evidence.  In October 2004, the Board 
reopened the veteran's claim for service connection and 
remanded the case to the RO for additional development.  In 
July 2005, the RO granted service connection for chronic 
mechanical low back pain with degenerative changes and 
assigned a 20 percent evaluation effective October 17, 2002.  
In March 1997, the RO found clear and unmistakable error in 
the effective date and granted a noncompensable evaluation 
effective from May 20, 1997; a 20 percent evaluation from 
October 17, 2002; and a 40 percent evaluation from February 
28, 2007.  

In April 2004, the veteran testified in a Travel Board 
hearing in front of a Veterans Law Judge.  In August 2008, 
the veteran testified in another Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcripts 
of the hearings are associated with the claims file and have 
been reviewed.




FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that from May 20, 
1997 to October 16, 2002, the veteran's back disability was 
manifested by intermittent pain.  

3.	The competent medical evidence shows that from October 17, 
2002 to February 27, 2007, the veteran's back disability was 
manifested by moderate limitation of motion; but no listing, 
positive Goldthwaite's sign, marked limitation of forward 
bending, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint spaces or ankylosis.  

4.	The competent medical evidence shows that from February 
28, 2007, the veteran's back disability was manifested by 10 
degrees flexion; but no ankylosis. 


CONCLUSIONS OF LAW

1.	The criteria for a compensable initial evaluation for 
chronic mechanical low back pain with degenerative changes 
have not been met during the period from May 20, 1997 to 
October 16, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293 and 5295 (2002).

2.	The criteria for an evaluation greater than 20 percent for 
chronic mechanical low back pain with degenerative changes 
have not been met for the period from October 17, 2002 to 
February 27, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293 and 5295 (2002 and 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2008).

3.	The criteria for an evaluation greater than 40 percent for 
chronic mechanical low back pain with degenerative changes 
have not been met for the period from February 28, 2007.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 and 
5295 (2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2002 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  A letter was also sent 
in November 2004, after the Board reopened the veteran's 
claim and prior to the July 2005 rating decision.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the November 2002 letter provided to the appellant included 
the criteria for reopening a previously denied claim and the 
criteria for establishing service connection.  The letter did 
not inform the veteran regarding why the claim was previously 
denied, but did reference the July 1980 prior denial.  The 
Board notes, however that any error regarding this notice was 
harmless, because the claim was reopened by the Board in 
October 2004 and the veteran was not prejudiced.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  The veteran was provided with this notice in 
March 2006, after the RO adjudications.  As service 
connection was granted, the veteran was not prejudiced by the 
timing of this notice.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded VA medical examinations in December 
2004 and in February 2007.  A VA QTC examination was also 
conducted in July 2006.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran is currently assigned disability evaluations for 
his service-connected chronic mechanical low back pain with 
degenerative changes under 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2008).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).  If the evidence for and against a claim is in 
equipoise, the claim will be granted.  A claim will be denied 
only if the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. §  4.25 (2008).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2008).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.  Painful, unstable, or maligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2008).  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the veteran's appeal.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim.  The July 2005 rating decision and the 
October 2006 statement of the case considered the old and new 
criteria for evaluating spine disabilities.  The old and new 
rating criteria were also provided to the veteran and his 
representative in these documents.  Therefore, there is no 
prejudice to the veteran by this Board decision considering 
the regulation changes in adjudicating his increased rating 
claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 40 
percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  The 
Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. §  4.6 (2008).

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5242 
(degenerative arthritis of the spine) (see also, Diagnostic 
Code 5003), and Diagnostic Code 5243 (intervertebral disc 
syndrome) are to be rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2008).  A 10% evaluation 
will be assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of t he cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  A 20 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  And, 
a 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  For a 100 percent rating, 
there must be unfavorable ankylosis of the entire spine.  
("Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension".  See I., Note (5).  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, and 
they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (2).  Further, the term 
"combined range of motion" refers to "the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation"; provided, however, 
that the aforementioned normal ranges of motion for each 
component of spinal motion, as recognized by VA, are the 
maximum that can be used for calculation of the combined 
range of motion, and each range of motion measurement is to 
be rounded to the nearest five degrees  Id., Notes (2) and 
(4).

In addition, there is no evidence that the veteran has 
degenerative disc disease.  A July 2007 MRI indicated that 
there may be degenerative joint disease, but there has been 
no diagnosis.  Therefore, the Board will not address the old 
or new criteria for degenerative disc disease.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), 5243 (2008).  

May 20, 1997 to October 16, 2002

The veteran is currently assigned a noncompensable evaluation 
from May 1997 to October 2002.  The Board has reviewed the 
claims file, including all the medical evidence of record.  

The Board notes the medical evidence of record dated in April 
and May 1997 showed that the veteran was treated for 
recurrent low back pain.  There are also treatment records in 
1998 which do not pertain to back pain.  Between 1997 and 
October 2002, the record is devoid of treatment for back 
pain.  

As there is no medical evidence of record showing that the 
veteran had limitation of motion or subjective complaints of 
pain on motion because of a lumbar spine disability between 
May 1997 and October 2002, an increased evaluation during 
this time period is not warranted.  Additionally, the Board 
finds that there was no objective evidence that pain on use 
resulted in additional functional limitation.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, supra.  

October 17, 2002 to February 27, 2007  

The veteran is currently assigned a 20 percent evaluation 
from October 2002 to February 2007.  The medical records show 
that an increased evaluation is not warranted.  

A December 2004 VA Compensation and Pension Examination shows 
that the veteran had intermitted low back pain.  He did not 
have any total incapacitating episodes.  There were no 
symptoms of radiculopathy, bladder or sexual dysfunction.  
The range of motion of the veteran's lumbar spine was 90 
degrees flexion, 30 degrees extension, 25 degrees left 
lateral flexion limited by pain, 35 degrees right lateral 
flexion, and normal bilateral rotation.  

In a VA QTC Examination dated in July 2006, the veteran 
reported pain 3 times per week that lasted 2 days.  His 
posture was within normal limits and his gait was normal.  He 
did not require an assistive device for ambulation.  Upon 
physical examination, there was no evidence of radiating pain 
on motion.  There was no muscle spasm.  There was no 
tenderness.  There was no ankylosis of the lumbar spine. 
There was no abnormal curvature of the spine or scoliosis.  
The only limitation in range of motion of the veteran's 
lumbar spine was in flexion which was 80 degrees with pain at 
60 degrees.  The remaining ranges of motion of the veteran's 
lumbar spine were normal, with pain.  

Under the old criteria, the Board finds that an increased 
evaluation is not warranted.  At most, the veteran's lumbar 
spine was limited by 10 degrees in flexion and 5 degrees in 
left lateral flexion.  The Board concludes that this 
limitation of motion does not warrant a 40 percent evaluation 
for severe limitation of motion of the lumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Additionally, in accordance with 38 C.F.R. § 4.17a, 
Diagnostic Code 5295 (2003), the veteran is not entitled to 
an increased 40 percent evaluation because there was no 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint spaces.  Therefore, the 
veteran is not entitled to an increased evaluation under the 
old criteria.  

Under the revised criteria, the veteran is also not entitled 
to an increased evaluation because flexion was not limited to 
30 degrees or less.  There was also no ankylosis of the 
veteran's spine.  Therefore, he is not entitled to 40, 50 or 
100 percent evaluation under this code.  

The Board also considered the veteran's complaint of pain and 
flare-ups.  In the QTC examination, the examiner found that 
there was some additional limitation of motion from pain upon 
repetitive use, but there was no fatigue, weakness, lack of 
endurance or incoordination.  In the VA examination, there 
was no weakness, excessive fatigability or lack of endurance 
or coordination.  The Board finds that the objective evidence 
shows that pain on use did not result in additional 
functional limitation to the extent that under the limitation 
of motion codes the veteran's back disability would be more 
than 20 percent disabling from October 2002 to February 2007.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  



From February 28, 2007  

The veteran is currently assigned a 40 percent evaluation 
from February 2007.  

The February 2007 VA Compensation and Pension Examination 
shows that the veteran's range of motion in flexion was 
achieved up to 10 degrees, extension to 10 degrees and 
lateral bending to 20 degrees bilaterally.  Rotational 
testing was not performed.  There was pain on all extremes of 
range of motion.  There were no obvious bony deformities or 
abnormalities of the curvature of the veteran's spine.  The 
examiner reviewed prior imaging dated in October 2006 and 
noted that there was no significant change since the December 
2004 VA examination.  There was no bladder, bowel or sexual 
dysfunction and no other associate neurologic symptoms.  
There was also no definite evidence of radiculopathy.  

Under the revised criteria, the veteran is not entitled to an 
increased evaluation.  In the VA examination, there was no 
evidence of ankylosis.  To warrant a 50 or 100 percent 
evaluation under this code, there must be ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).

The Board also considered the veteran's complaints of pain 
since February 2007.  The veteran reported intermittent low 
back pain and flare-ups on a daily basis lasting from 5-15 
minutes.  The veteran reported that he was completely 
functionally disabled during the flare-ups.  There was mild 
tenderness to deep palpation.  The examiner did not perform 
range of motion testing to access fatigability.  There was no 
evidence of associated weakness or incoordination.  The Board 
finds that the objective evidence shows that pain on use did 
not result in additional functional limitation to the extent 
that under the limitation of motion codes the veteran's back 
disability would be more than 40 percent disabling since 
February 2007.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
supra.  


	(CONTINUED ON NEXT PAGE)


ORDER

A compensable evaluation for chronic mechanical low back pain 
with degenerative changes for the period from May 20, 1997 to 
October 16, 2002 is denied.  

An increased evaluation for chronic mechanical low back pain 
with degenerative changes in excess of 20 percent for the 
period from October 17, 2002 to February 27, 2007 is denied.  

An increased evaluation for chronic mechanical low back pain 
with degenerative changes in excess of 40 percent for the 
period from February 28, 2007 is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


